         Case 9:20-cv-00146-DWM Document 17 Filed 07/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

VERONICA K.S. ,
                                               CV 20-146-M-DWM
                      Plaintiff,
                                                   JUDGMENT
  vs.

ANDREW SAUL, Commissioner of
Social Security

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that the Commissioner’s denial of

 benefits is AFFIRMED and this matter is closed.


        Dated this 21st day of July, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Nicole Stephens
                                   Nicole Stephens, Deputy Clerk
